      Case 2:21-cv-00420-GMS Document 16 Filed 08/02/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   STORE Master Funding II LLC,                      No. CV-21-00420-PHX-GMS
10                  Plaintiff,                         ORDER
11   v.
12   CPB Foods LLC,
13                  Defendant.
14
15
16          Before the Court is Plaintiff STORE Master Funding II LLC’s (“Plaintiff”) Motion
17   for Entry of Default Judgment. (Doc. 10.) For the following reasons, the Motion is granted.
18                                       BACKGROUND
19          In March 2018, Plaintiff entered into a lease agreement with Defendant CPB Foods,
20   LLC (“Defendant”). (Doc. 1 at 2.) Pursuant to the lease, Defendant was obligated to pay
21   monthly rent for a term ending in 2028. Id. at 2–3. The lease further provided for late
22   penalties and authorized Plaintiff to accelerate and recover all monetary obligations under
23   the Lease after a breach. Id. at 3–4. Plaintiff alleges that Defendant ceased performance
24   under the contract in Fall 2020, and, as a result, Plaintiff is owed $103,998.79 in unpaid
25   interest, property taxes, and late fees and $1,249,386 pursuant to the acceleration clause.
26   Id.
27          Plaintiff filed suit on March 11, 2021. Defendant was served on March 15, 2021.
28   (Doc. 7.) Defendant has not answered the Complaint or otherwise appeared in this action.
      Case 2:21-cv-00420-GMS Document 16 Filed 08/02/21 Page 2 of 6



 1   On April 15, 2021 the Clerk of the Court entered default against Defendant. (Doc. 9.)
 2   Plaintiff now seeks entry of default judgment from this Court. (Doc. 10.)
 3                                          DISCUSSION
 4      I.       Legal Standard
 5            Rule 55(a) of the Federal Rules of Civil Procedure provides that “[w]hen a party
 6   against whom a judgment for affirmative relief is sought has failed to plead or otherwise
 7   defend, and that failure is shown by affidavit or otherwise, the clerk must enter the party’s
 8   default.” A party must apply to the court for a default judgment, according to Rule 55(b)(2),
 9   however, the district court has discretion to grant default judgment. See Aldabe v. Aldabe,
10   616 F.2d 1089, 1092 (9th Cir. 1980) (considering lack of merit in plaintiff’s substantive
11   claims, the court did not abuse its discretion in declining to enter a default judgment).
12   “When entry of judgment is sought against a party who has failed to plead or otherwise
13   defend, a district court has an affirmative duty to look into its jurisdiction over both the
14   subject matter and the parties.” In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999).
15            When deciding whether to grant default judgment, the Court considers the following
16   Eitel factors:
17           “(1) the possibility of prejudice to the plaintiff[;] (2) the merits of the
             plaintiff’s substantive claim[;] (3) the sufficiency of the complaint[;] (4) the
18           sum of money at stake in the action; (5) the possibility of a dispute
             concerning material facts; (6) whether the default was due to excusable
19
             neglect[;] and (7) the strong policy underlying the Federal Rules of Civil
20           Procedure favoring decisions on the merits.”
21   Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986). In applying the Eitel factors, “the
22   factual allegations of the complaint, except those relating to the amount of damages, will
23   be taken as true.” Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977). As
24   detailed below, the Court finds that the factors weigh in favor of granting Plaintiff’s Motion
25   for Entry of Default Judgment against Defendant.
26      II.      Analysis
27               A. Jurisdiction
28            As detailed below, the Court finds that it has both subject matter jurisdiction over


                                                  -2-
      Case 2:21-cv-00420-GMS Document 16 Filed 08/02/21 Page 3 of 6



 1   this action and personal jurisdiction over the parties.
 2                     1. Subject Matter Jurisdiction
 3          The Court has diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332.
 4   The Complaint alleges that Plaintiff is a Delaware limited liability company (“LLC”).
 5   (Doc. 1 at 1.) Its sole member is STORE Capital Acquisitions, another Delaware LLC.
 6   STORE Capital Acquisitions’ sole member is STORE Capital Corporation, a Maryland
 7   corporation. Id.; see Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th
 8   Cir. 2006) (“[A]n LLC is a citizen of every state of which its owners/members are
 9   citizens.”). Defendant is a limited liability company organized under the laws of the State
10   of Kentucky. (Doc. 1 at 1.) Plaintiff alleges that, upon information and belief, Defendant’s
11   sole member is a citizen of Kentucky. Id. The amount in controversy also exceeds $75,000.
12   Therefore, the Court is satisfied that it has subject matter jurisdiction over this action.
13                     2. Personal Jurisdiction
14          The Court also has personal jurisdiction over the parties. Plaintiff alleges that the
15   “[p]arties agreed that ‘[f]or purposes of any action or proceeding arising out of this Lease,
16   the parties hereto expressly submit to the jurisdiction of all federal and state courts located
17   in the State of Arizona.’” Id. at 2. The Ninth Circuit has found that acceptance of a forum
18   selection clause evidences consent to personal jurisdiction in that forum. S.E.C. v. Ross,
19   504 F.3d 1130, 1149 (9th Cir. 2007). Therefore, the Court finds it appropriate to exercise
20   personal jurisdiction over Defendant.
21              B. The Eitel Factors
22                     1. Possible Prejudice to Plaintiff
23          The first Eitel factor weighs in favor of granting Plaintiff's Amended Motion.
24   Plaintiff served Defendant on March 15, 2021. (Doc. 7.) Defendant has not answered the
25   Complaint or otherwise appeared in this action. Plaintiff has no alternative means by which
26   to resolve her claims against Defendant. See Pepsico, Inc. v. Cal. Sec. Cans, 238 F. Supp.
27   2d 1172, 1177 (C.D. Cal. 2002). Therefore, Plaintiff will be prejudiced if a default
28   judgment is not entered.


                                                  -3-
      Case 2:21-cv-00420-GMS Document 16 Filed 08/02/21 Page 4 of 6



 1                     2. Merits of Plaintiff’s Claims and Sufficiency of the Complaint
 2          Considering the relationship between the second and third Eitel factors, the Court
 3   considers the merits of Plaintiff’s substantive claims and the sufficiency of the Complaint
 4   together. The Ninth Circuit Court has suggested that, when combined, these factors require
 5   a plaintiff to “state a claim on which the plaintiff may recover.” Id. at 1175 (citation
 6   omitted).
 7          Plaintiff states a claim of breach of contract on which it may recover. The Complaint
 8   alleges that Plaintiff and Defendant entered into a lease agreement in March 2018 that
 9   would terminate in April 2028, subject to any renewals agreed to by the parties. (Doc. 1 at
10   2–3.) “Pursuant to the Lease, [Defendant] was obligated, among other things, to pay base
11   rent on or before the first day of each calendar month.” Id. at 2. Plaintiff also alleges that
12   Defendant “agreed to pay a late charge of five percent (5%) of the unpaid sums in addition
13   to a default interest rate.” Id. at 3. In both April and November 2020, Plaintiff sent notices
14   of event of default to Defendant for failure to pay the month’s rent. Id. Plaintiff did not
15   receive any payment from Defendant after October 2020, Plaintiff alleges that, “[p]ursuant
16   to the Lease, because CPB’s Event of Default is based on a failure to pay Base Monthly
17   Rent, taxes, insurance, other charges, and monetary obligations, STORE is entitled to
18   accelerate and recover from CPB an amount equal to all rent and monetary obligations due
19   and owing and scheduled to become due and owing under the Lease both before and after
20   the date of such breach.” Id. at 3–4. Based on these alleged facts, the Court finds that
21   Plaintiff sufficiently states a breach of contract claim against Defendant.
22                     3. Amount of Money at Stake
23          Under the fourth Eitel factor, “the court must consider the amount of money at stake
24   in relation to the seriousness of [the d]efendant’s conduct.” PepsiCo, Inc., 238 F. Supp. 2d
25   at 1177. The amount of money at stake here—over $1 million dollars—is plainly
26   significant. However, the evidence offered in support of Plaintiff’s motion also
27   demonstrates that the harm that Defendant’s actions caused is supported by the pled
28   contract terms. Therefore, the fourth factor weighs in favor of a default judgment.


                                                 -4-
      Case 2:21-cv-00420-GMS Document 16 Filed 08/02/21 Page 5 of 6



 1                    4. Possibility of Dispute Concerning Material Facts
 2          The fifth Eitel factor considers the possibility of dispute concerning the material
 3   facts. 782 F.2d at 1471-72. Here, there is very little possibility of dispute concerning the
 4   material facts. Defendant has not made any effort to challenge Plaintiff’s Complaint or
 5   otherwise appear in this case, despite having been served with process in this action.
 6   Therefore, this factor weighs in favor of entering default judgment.
 7                    5. Whether Default was Due to Excusable Neglect
 8          The sixth Eitel factor considers whether the default was due to excusable neglect.
 9   There is no evidence that Defendant’s failure to appear or otherwise defend was the result
10   of excusable neglect. Plaintiff has prosecuted this matter since its inception, while
11   Defendant has failed to appear and defend this action. Thus, the sixth Eitel factor weighs
12   in favor of entering default judgment.
13                    6. Policy Disfavoring Default Judgment
14          Under the seventh Eitel factor, the Court considers the policy that, whenever
15   possible, cases should be tried on the merits. Eitel, 782 F.2d at 1472. The existence of Rule
16   55(b), however, indicates that the preference for resolving cases on the merits is not
17   absolute. PepsiCo, Inc., 238 F. Supp. 2d. at 1177. Because Defendant has neither appeared
18   nor responded in this action, deciding this case on the merits is “impractical, if not
19   impossible.” Id. Thus, the seventh Eitel factor does not preclude the entry of default
20   judgment.
21               C. Damages
22          In contrast to the other allegations in the Complaint, allegations pertaining to
23   damages are not taken as true. See TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–
24   18 (9th Cir. 1987). As a result, “Plaintiff is required to prove all damages sought in the
25   complaint.” Philip Morris USA Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 498 (C.D.
26   Cal. 2003). “The damages sought must not be different in kind or amount from those set
27   forth in the complaint.” Amini Innovation Corp. v. KTY Int’l Mktg., 768 F. Supp. 2d 1049,
28   1054 (C.D. Cal. 2011); Fed. R. Civ. P. 54(c). “In determining damages, a court can rely on


                                                 -5-
      Case 2:21-cv-00420-GMS Document 16 Filed 08/02/21 Page 6 of 6



 1   the declarations submitted by the plaintiff[.]” Philip Morris USA, 219 F.R.D. at 498.
 2          Plaintiff seeks total damages of $1,360,217.83, comprising $103,998.79 in unpaid
 3   rent, property taxes, and late fees, $1,249,386.44 pursuant to the acceleration clause, and
 4   $6,251.60 in attorney’s fees, and $581.00 in costs. The sought amounts are supported by
 5   declaration of Plaintiff’s Counsel Lyena Hale, Plaintiff’s Senior Vice President. (Docs. 13-
 6   1, 13-2.) At the July 30, 2021 hearing, Plaintiff’s Counsel specified that Plaintiff seeks the
 7   statutory post-judgment interest rate. The Court therefore finds that entry of default in the
 8   amount of $1,360,217.83 is proper.
 9                                         CONCLUSION
10          Because the Court has subject matter jurisdiction over this action and personal
11   jurisdiction over Defendant, and the application of the Eitel factors weigh in favor of the
12   entry of default judgment, Plaintiff’s Motion for Entry of Default Judgment against
13   Defendant is granted.
14          IT IS THEREFORE ORDERED that Plaintiff’s Motion for Entry of Default
15   Judgment (Doc. 10) is GRANTED.
16          IT IS FURTHER ORDERED that pursuant to Rule 55(b)(2) of the Federal Rules
17   of Civil Procedure, the Clerk shall enter Judgment in favor of Plaintiff and against
18   Defendant as follows:
19      1. An award of damages in the liquidated sum of $1,353,385.23 plus post-judgment
20          interest at the statutory rate of .07% from the date of this Order.
21      2. An award of taxable costs in the amount of $581.00.
22      3. An award of attorneys’ fees in the amount of $6,251.60.
23      Dated this 2nd day of August, 2021.
24
25
26
27
28


                                                 -6-
